Exhibit 10.7

THE GREENBRIER COMPANIES, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN FOR DIRECTORS

AMENDMENT NO. 1 TO TRUST AGREEMENT

This Amendment No. 1 to Trust Agreement (this “Amendment”) is entered into as of
June 15, 2018 (the “Effective Date”) by and between The Greenbrier Companies,
Inc., an Oregon corporation (the “Company”), and Reliance Trust Company, a trust
organization under the laws of the United States of America.

RECITALS

A.    The parties have entered into that certain Trust Agreement, dated as of
July 1, 2012 (the “Trust Agreement”), establishing a trust (the “Company Share
Trust”) to hold shares of the Company’s common stock that are subject to
deferral elections by participants in The Greenbrier Companies Nonqualified
Deferred Compensation Plan for Directors (the “Plan”).

B.    The parties wish to amend the Trust Agreement to provide that voting
rights associated with shares of Company common stock held in the Company Share
Trust will be exercised by the Company.

The parties therefore agree as follows:

AGREEMENT

1.    Amendment to Trust Agreement. Section 5(b) of the Trust Agreement is
deleted in its entirety and replaced with the following:

“(b)    All rights associated with assets of the Trust shall be exercised by the
Trustee and shall in no event be exercised by or rest with Plan participants,
except that notwithstanding any other provision of this Trust Agreement, voting
rights with respect to Trust assets will be exercised by the Company.”

2.    No Further Amendments. Except as amended hereby, the Trust Agreement
remains in full force and effect.

This Amendment has been executed as of the Effective Date by a duly authorized
representative of each party.

 

The Greenbrier Companies, Inc.     Reliance Trust Company By:  

 

    By:   

 

Title:  

 

    Title:   

 